DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 06/28/2021 is acknowledged.  The amendment includes the amending of claims 6, 11, 18, and 21.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 04/02/2021 have been overcome by applicant’s amendments received on 06/28/2021.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 6-8, 11-15, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biehl et al. (Article entitled “Impromptu:  A New Interaction Framework for Supporting Collaboration in Multiple Display Environments and Its Field Evaluation for Co-located Software Development”, dated 10 April 2008), in view of Strathearn et al. (U.S. PGPUB 2009/0157608).
9.	Regarding claims 6 and 11, Biehl teaches a device and method comprising:
A)  a display (Page 941, Figure 2); and
B)  one or more processors configured to:  control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window (Pages 941-942, 943, Figures 2-3);
C)  based on a first user input to edit content of the file being input via a user interface of the device, change the content of the file displayed on the first window according to the first user input and share edited content of the file with the external device while the 
D)  based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window (Pages 941-942, 943, and 945, Figures 2-3); and
E)  based on a third user input to edit the content of the file being input via a user interface of the external device, receive from the external device information corresponding to the third user input to edit the content of the file (Pages 941-942, 943, and 945, Figures 2-3); and 
F)  control the display to display the content of the file edited by the third user input in the first window based on the information corresponding to the third user input to edit the content of the file (Pages 941-942, 943, and 945, Figures 2-3).
	The examiner notes that Biehl teaches “a display” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)”.  The examiner further notes that Figure 2 clearly depicts a display.  The examiner further notes that Biehl teaches “one or more processors configured to:  control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar” (Pages 941-942), and “”As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously (Page 943).  The examiner further notes that application content (i.e. the claimed file) set to “Share” (See Figure 3) is shared with devices of other users (who can modify such content (i.e. the claimed file)) whereas an application set to “Do not show or share” (See Figure 3) is clearly not shared with devices of other users.  The examiner further notes that Biehl teaches “based on a first user input to edit content of the file being input via a user interface of the device, change the content of the file displayed on the first window according to the first user input and share edited content of the file with the external device while the second screen is displayed in the second window” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar…From a group member’s drawer, a user can drag the desired thumbnail and drop it onto the desktop, establishing a replication of that window. For example, in Figure 2, a developer has replicated a team member’s Visual Studio window. If the owner sets the window to share, the user could edit the source code while the owner switches to another task, or the two users could edit the code together. Users can also see each other’s cursors within replicated windows. This particular cue establishes presence, provides awareness, and improves coordination” (Pages 941-942), “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943), and “In another instance, the manager on Team Beta, Felix, needed to send a status report to his boss. Because he was unsure on technical details, he asked Susan, a developer on the team, to assist. Felix shared his document window, and Susan replicated it on her device. A verbal communication channel between the two was established via the office phone. Felix and Susan were able to jointly compose the report, each providing content that they knew most about” (Page 945).  The examiner further notes that the example of team beta members Felix and Susan working together on a document teaches the claimed editing.  Specifically, Felix could clearly set his application with the document to “share” while having another application set to “Do not show or share” on his window (See Figure 2).  The changes Felix made to the application with the document would teach the claimed editing as such changes would be replicated to Susan’s device and vice versa.  The examiner further notes that Biehl teaches “based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window” as “The interface provides a visual Biehl teaches “based on a third user input to edit the content of the file being input via a user interface of the external device, receive from the external device information corresponding to the third user input to edit the content of the file” as “The interface provides a visual representation of group members, available large displays, and applications that have Biehl teaches “control the display to display the content of the file edited by the third user input in the first window based on the information corresponding to the third user input to edit the content of the file” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar…From a group member’s drawer, a user can drag the desired thumbnail and drop it onto the desktop, establishing a replication of that window. For example, in Figure 2, a developer has replicated a team member’s Visual Studio window. If the owner sets the window to share, the user could edit the source code while the owner switches to another task, or the two users could edit the code together. Users can also see each other’s cursors within replicated windows. This particular cue establishes presence, provides awareness, and improves coordination” (Pages 941-942), “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943), “In another instance, the manager on Team Beta, Felix, needed to send a status report to his boss. Because he was unsure on technical details, he asked Susan, a developer on the team, to assist. Felix shared his document window, and Susan replicated it on her device. A verbal communication channel between the two was established via the office phone. Felix and Susan were able to jointly compose the report, each providing content that they knew most about” (Page 945), and “Users also appreciated the ability to share windows while maintaining the ability to multitask with other applications. As one user wrote, “I like that I can be actually working on another team member’s machine (reviewing code, editing a PowerPoint, editing a word doc) in a hidden window (off to the side) while not blocking them from doing other work.”” (Page 945).  The examiner further notes that the example of team beta members Felix and Susan working together on a document teaches the claimed editing.  Specifically, Felix could clearly set his application with the document to “share” while having another application set to “Do not show or share” on his window (See Figure 2).  The changes Susan made to the application with the document would be replicated to Felix’s machine (who would review and make modifications as well) as such a document is jointly composed by Felix and Susan.  Such changes (such as Word 
	Biehl does not explicitly teach:
G)  wherein the content edited based on the first user input and content edited based on the third user input are identified by different colors.
	Strathearn, however, teaches “wherein the content edited based on the first user input and content edited based on the third user input are identified by different colors” as “In one implementation, a person editing a knol can compare any two versions of the knol content, or a section thereof, and see the additions and deletions that were performed in order to bring the older version toward the newer version. These additions and deletions can be represented with mark-up that is similar to the suggested edit mark-up. In some implementations, another view can allow the entire knol to be highlighted in colors corresponding to the ownership of each word in the document, where ownership can be defined as the person who added a particular word into the document” (Paragraph 42).
	The examiner further notes that the secondary reference of Strathearn teaches that contributions to a collaboratively modified document are color-coded.  Thus, the combination would result in the modifications by each user in Biehl to be color-coded to each user who added content. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Strathearn’s would have allowed Biehl’s to provide a method for more easily identifying authors who add content to a collaborative document, as noted by Strathearn (Paragraphs 36 and 42).

	Regarding claims 7 and 14, Biehl further teaches a device and method comprising:
A)  wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display (Pages 941-942, 943, and 945, Figures 2-3).
	The examiner notes that Biehl teaches “wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the 

Regarding claims 8 and 15, Biehl further teaches a device and method comprising:
A)  wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file to the external device (Pages 941-942, 943, and 945, Figures 2-3).
	The examiner notes that Biehl teaches “wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file to the external device” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group 

Regarding claims 12 and 13, Biehl further teaches a method and device comprising:
A)  wherein the first user input comprises text (Pages 941-942, 943, and 945, Figures 2-3).
	The examiner notes that Biehl teaches “wherein the first user input comprises text” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar” (Pages 941-942), “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943), “In another instance, the manager on Team Beta, Felix, needed to send a status report to his boss. Because he was unsure on technical details, he asked Susan, a developer on the team, to assist. Felix shared his document window, and Susan 

Regarding claims 18 and 21, Biehl does not explicitly teach a device and method comprising:
A)  wherein a color of the content edited based on the third user input is green.
	Strathearn, however, teaches “wherein a color of the content edited based on the third user input is green” as “In one implementation, a person editing a knol can compare any two versions of the knol content, or a section thereof, and see the additions and deletions that were performed in order to bring the older version toward the newer version. These additions and deletions can be represented with mark-up that is similar to the suggested edit mark-up. In some implementations, another view can allow the entire knol to be highlighted in colors corresponding to the ownership of each word in the document, where ownership can be defined as the person who added a particular word into the document” (Paragraph 42).
	The examiner further notes that the secondary reference of Strathearn teaches that contributions to a collaboratively modified document are color-coded.  Thus, the combination would result in the modifications by each user in Biehl to be color-coded to each user who added content.  Such a color clearly is an aesthetic choice and could be any color including green.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Strathearn’s would have allowed Biehl’s to provide a method for more easily identifying authors who add content to a collaborative document, as noted by Strathearn (Paragraphs 36 and 42).
Response to Arguments
10.	Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive.
	Applicants argue on Page 08 that “As shown above, at most Biehl discloses “capturing application windows’ pixel data and reproducing it on other devices” {ibid). Applicant respectfully submits there is no suggestion of receiving “from the external device information corresponding to the third user input to edit the content of the file” and displaying “the content of the file edited by the third user input in the first window based on the information corresponding to the third user input to edit the content of the file.” Instead, Biehl is simply reproducing pixel data on other devices”.  However, the examiner wishes to refer to the primary Biehl which states “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar…From a group member’s drawer, a user can drag the desired thumbnail and drop it onto the desktop, establishing a replication of that window. For example, in Figure 2, a developer has replicated a team member’s Visual Studio window. If the owner sets the window to share, the user could edit the source code while the owner switches to another task, or the two users could edit the code together. Users can also see each other’s cursors within replicated windows. This particular cue establishes presence, provides awareness, and improves coordination” (Pages 941-942), “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943), “In another instance, the manager on Team Beta, Felix, needed to send a status report to his boss. Because he was unsure on technical details, he asked Susan, a developer on the team, to assist. Felix shared his document window, and Susan replicated it on her device. A verbal communication channel between the two was established via the office phone. Felix and Susan were able to jointly compose the report, each providing content that they knew most about” (Page 945), and “Users also appreciated the ability to share windows while maintaining the ability to multitask with other applications. As one user wrote, “I like that I can be actually working on another team member’s machine (reviewing code, editing a PowerPoint, editing a word doc) in a hidden window (off to the side) while not blocking them from doing other work.”” (Page 945).  
The examiner further notes that the example of team beta members Felix and Susan working together on a document teaches the claimed editing.  Specifically, Felix could clearly set his application with the document to “share” while having another application set to “Do not show or share” on his window (See Figure 2).  The changes Susan made to the application with the document would be replicated to Felix’s machine (who would review and make modifications as well) as such a document is jointly composed by Felix and Susan.  Such changes (such as Word document modifications, PowerPoint presentation modifications, or code modifications) are clearly replicated (which entails receiving from an editing user’s machine) and displayed to a .
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2010/0260209 issued to Choi on 24 October 2010.  The subject matter disclosed therein is pertinent to that of claims 6-8, 11-15, 18, and 21 (e.g., methods to collaborative modify documents).
Article entitled “Evaluating and Implementing a Collaborative Office Document System”, by Adler et al., dated 07 December 2005.  The subject matter disclosed therein is pertinent to that of claims 6-8, 11-15, 18, and 21 (e.g., methods to collaborative modify documents).
Article entitled “Leveraging Single-user Applications for Multi-user Collaboration: the CoWord Approach”, by Xia et al., dated 10 November 2004.  The subject matter disclosed therein is pertinent to that of claims 6-8, 11-15, 18, and 21 (e.g., methods to collaborative modify documents).
Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, by Sun et al., dated December 2006.  The subject matter disclosed therein is pertinent to that of claims 6-8, 11-15, 18, and 21 (e.g., methods to collaborative modify documents).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 07, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168